Title: To George Washington from Tadeusz Kościuszko, 8 October 1797
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Washington, George

 

Sir
Elisabeth Towne [N.J.] 8 October [1797]

I return You my warmest thanks for the Honour You have done me —If the situation of my health would admit my travelling so far, I would immediatly pay you my Respects and my personal Homage; it was my first intention, and I hope I shall at last accomplish it.
Your High Character, Reputation and the Goodness of Your Heart, may give me the liberty to mention a circumstance concerning me and is this—From the United States, I have not recived neither the procent for Fourteen Years nor the Sum due to me; formely I was independent, but now my only resource is in the Justice of Congress; having lost my Certificate and wyth my Country lost my All—I must Request Sir, You will be so kind to mention my situation to that August Body and entreat, that I may be paid my Just demand; without the trouble of making other Application —With Profound Respect I have the Honour to be Sir your most Humble and Obedient Servant

Kosciuszko

